
	

115 S2694 IS: Robocall Enforcement Enhancement Act of 2018
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2694
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Mr. Schatz (for himself, Mr. Udall, Ms. Klobuchar, Mr. Markey, Ms. Cortez Masto, Ms. Duckworth, Mr. Tester, Mr. Peters, Mr. Blumenthal, Ms. Hassan, Ms. Baldwin, and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Communications Act of 1934 to lengthen the statute of limitations for enforcing
			 robocall violations, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Robocall Enforcement Enhancement Act of 2018.
		2.Statute of limitations for robocall enforcement actions
 (a)Provision of inaccurate caller identification informationSection 227(e)(5)(A)(iv) of the Communications Act of 1934 (47 U.S.C. 227(e)(5)(A)(iv)) is amended— (1)in the heading, by striking 2-year and inserting 3-year; and
 (2)by striking 2 years and inserting 3 years. (b)Use of automated telephone equipmentSection 503(b)(6)(B) of the Communications Act of 1934 (47 U.S.C. 503(b)(6)(B)) is amended—
 (1)by striking occurred more than 1 year and inserting the following:  occurred—(i)except as provided in clause (ii), more than 1 year; and (2)by striking liability. and inserting the following:
					
 liability; or(ii)in the case of a violation of section 227(b)(1), more than 3 years prior to the date of issuance of the required notice or notice of apparent liability..
 3.Imposition of forfeitures without citationsSection 503(b)(5) of the Communications Act of 1934 (47 U.S.C. 503(b)(5)) is amended, in the second sentence—
 (1)by striking or in the case of and inserting in the case of; and (2)by inserting before the period at the end the following: , or in the case of a violation of section 227(b)(1).
			
